Citation Nr: 1235404	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  10-25 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for hearing loss.

3.  Entitlement to an initial disability rating in excess of 30 percent for a service-connected mood disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse

ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from September 1952 to September 1954 and from June 1957 to June 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in January 2010 and April 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In a December 2011 rating decision, the RO increased the disability rating assigned to the service-connected mood disorder to 30 percent, effective October 15, 2009.  The Veteran has not expressed satisfaction with the increased disability rating.  This issue thus remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

In July 2012, the Veteran presented sworn testimony during a personal hearing in Nashville, Tennessee, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

As will be discussed below, the claim of entitlement to service connection for hearing loss is being reopened.  The underlying issue of entitlement to service connection for hearing loss and of entitlement to an increased initial disability rating for service-connected mood disorder are addressed in the remand that follows the decision below.


FINDINGS OF FACT

1.  The Veteran does not experience PTSD.

2.  In a September 2002 decision, the RO declined to reopen a claim of entitlement to service connection for hearing loss.

3.  The evidence submitted since the September 2002 RO decision is not cumulative nor redundant of the record at the time of the prior final denial of the claim sought to be reopened, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for hearing loss.


CONCLUSIONS OF LAW

1.  The Veteran does not have PTSD that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2002 & West Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

2.  A September 2002 RO decision denying a claim of entitlement to service connection for hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

3.  Since the September 2002 rating decision, new and material evidence has been received, and the claim of entitlement to service connection for hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA); Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 200 & West Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002 & West Supp. 2011); 38 C.F.R. § 3.159(b) (2011).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  (The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (April 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the claimant to provide any evidence in the claimant's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)  

As to the PTSD claim, the Board finds that all notification and development action needed to arrive at a decision has been accomplished.  Through notice letters dated in October 2009 and January 2010, the RO notified the Veteran of the information and evidence needed to substantiate his claim.

The Board also finds that the October 2009 and January 2010 notice letters satisfied the statutory and regulatory requirement that VA notify a claimant which evidence, if any, should be obtained by the claimant and which evidence, if any, would be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C. F.R. § 3.159(b)).  In the letters, the RO notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that the RO would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letters requested the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his disability.  Consequently, a remand of this issue for further notification of how to substantiate the claim is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issues on appeal.  The evidence in the claims file includes VA and private treatment records, statements from the Veteran and his spouse, and available service records.  Significantly, the Veteran has not otherwise alleged that there are any outstanding medical records probative of his claim on appeal that needs to be obtained.  Thus, the Board finds that VA has properly assisted the Veteran in obtaining any relevant evidence.

Additionally, the Veteran was afforded a VA examination in April 2010, the report of which is of record.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examination relative to the PTSD claim is sufficient, as it is predicated on consideration of the private and VA medical records in the Veteran's claims file, as well as specific examination findings.  The VA examiner considered the statements of the Veteran and his spouse, and provided a rationale for the findings made, relying on and citing to the records reviewed, and he provided findings sufficient to apply the rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the PTSD claim has been met.  38 C.F.R. § 3.159(c)(4).

II. Analysis

A.  PTSD

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection for PTSD, the record must contain the following:  (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  If the alleged stressor is not combat-related, then a veteran's lay testimony, in and of itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates his testimony or statements.  See Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  

The Board notes that, with regard to stressor verification, the VA regulation at 38 C.F.R. § 3.304(f) was recently amended to liberalize the requirement of verification or corroboration of a veteran's claimed in-service stressor events in a PTSD claim.  38 C.F.R. § 3.304(f)(3), as added in 75 Fed. Reg. 39,843-852 (July 13, 2010).  However these revisions do not pertain to claims for PTSD that, as here, are predicated on personal assault, combat, or prisoner of war (POW) experience since these type of claims already have their special provisions for establishing the occurrence of a stressor in these other type situations.  The only notable change for claims predicated on personal assault was the redesignation of this type of claim from subpart (f)(4) to (f)(5).

Under 38 C.F.R. § 3.304(f)(5), evidence of behavior changes following the claimed in-service assault may constitute credible supporting evidence of the stressor.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to, a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA may submit any evidence that it received to an appropriate mental health professional for an opinion as to whether it indicates that a personal assault occurred.

With regard to personal assault cases, the United States Court of Appeals for Veterans Claims (Court) has held that "VA has provided special evidentiary development procedures, including the interpretation of behavior changes by a clinician and interpretation in relation to a medical diagnosis."  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996) (citing VA Adjudication Procedure Manual M21-1 (M21-1), Part III, 5.14c (8)-(9)) (later redesignated as Part VI, 11.38b(2), and now rescinded), aff'd 124 F.3d 228 (Fed. Cir 1997).  The provisions of M21-1 (regarding special evidentiary procedures for PTSD claims based on personal assault) are substantive rules that are equivalent to VA regulations.  YR v. West, 11 Vet. App. 393 (1998) & Cohen v. Brown, 10 Vet. App. 128 (1997).

The Board notes that the aforementioned provisions of M21-1 have been rescinded and reissued as amended in a manual rewrite (MR).  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. D, Para. 17 (2006), entitled "Developing Claims for Service Connection for PTSD Based on Personal Trauma."

In this case, the Veteran asserts that he developed PTSD that began during his military service.  Specifically, he asserts that he was beaten by fellow soldiers at the direction of a superior officer.  See the Veteran's stressor statement dated November 2009 & the VA examination report dated April 2010.  For the reasons set forth below, the Board concludes that service connection is not warranted.

It is undisputed that the Veteran was personally assaulted during his military service.  A review of the Veteran's service treatment records (STRs) confirms that he was the victim of a beating by fellow company soldiers in December 1952.  See the STRs dated December 1952 & January 1953.  The Veteran sustained injuries as a result of the assault and has been service connected for a mood disorder based upon the conceded in-service assault.  This was done by a rating decision dated in April 2010.

Importantly, however, the critical element is whether at any time during the current appeal the Veteran has been diagnosed with PTSD.  See 38 U.S.C.A. §§ 1110, 1131.  For the reasons set forth below, the Board must answer this question negatively.

VA treatment records dated in July 2009 document the Veteran's report of heavy alcohol use and psychological symptomatology including anger, irritability, sadness, and depression.  The Veteran also reported problems sleeping.  He was diagnosed with alcohol abuse and depression.  An additional diagnosis of "rule out PTSD" was also indicated.  Similarly, in a social work psychosocial assessment dated in September 2009, the Veteran was diagnosed with "major depressive disorder/rule out PTSD."

The Veteran was afforded a VA mental health examination in April 2010.  The examiner reviewed the Veteran's claims file in its entirety, took a detailed history of the Veteran's personal assault, and noted his post-service symptoms and complaints.  The examiner reported that the Veteran exhibited certain PTSD symptoms such as recurrent distressing dreams of the event and difficulty falling or staying asleep.  With respect to the psychological symptomatology, the examiner opined, "Veteran's experience in the military was clearly very traumatic and affected his feeling of self-worth at the time.  However, he was able to go on with his life in a productive and highly functional way until retirement, physical problems, death of friends, and late-life relocation negatively impacted his mood and motivation."  The examiner went on to diagnose the Veteran with mood disorder, not otherwise specified (NOS).  He further concluded that, while the Veteran met the DSM-IV stressor criteria, he did not meet the DSM-IV criteria for a diagnosis of PTSD.

The Board recognizes that the post-service medical records contain references to "PTSD, by history," and "rule out PTSD."  See the VA treatment records dated May 2010, November 2010, July 2009, and September 2009.  Significantly, however, these notations of PTSD were not rendered upon the application of the DSM-IV criteria as is required to sustain a claim of entitlement to PTSD pursuant to 30 C.F.R. § 3.304(f).  Moreover, by definition, a finding of PTSD by history or a finding that PTSD needed to be ruled out do not amount to a diagnosis of the disease.  By concluding in the way they did, these clinicians conceded that PTSD was not in fact the then-current diagnosis.  As has been previously discussed, the Veteran's mental health records, including the April 2010 VA examination, have failed to provide a diagnosis of PTSD that meets the DSM-IV criteria as required under 38 C.F.R. § 3.304(f).  Indeed, the April 2010 VA examiner conducted a thorough examination of the Veteran, considered his post-service medical records and personal assault, and specifically ruled out a diagnosis of PTSD.

The Board acknowledges the opinions of the Veteran and his spouse that the Veteran suffers from PTSD.  See, e.g., the July 2012 Board hearing transcript.  Nevertheless, to establish service connection for PTSD, there must not only be competent and credible evidence of an in-service stressor, but also a current diagnosis under the DSM-IV standards which is based upon that stressor.  The April 2010 VA examiner, whose findings the Board deems probative and persuasive, expressly concluded that the Veteran does not meet the DSM-IV criteria for that disorder.

Pursuant to 38 U.S.C.A. § 5107(a), it is the claimant's responsibility to "present and support a claim for benefits under laws administered by the Secretary."  See Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (noting the claimant's general evidentiary burden to establish his claim); see also Skoczen v. Shinseki, 564 F.3d 1319, 1328 (Fed. Cir. 2009) (interpreting section 5107 and stating that a claimant has the burden of presenting evidence supporting his or her claim, albeit with the statutorily mandated assistance of VA).

Thus, the Board concludes that at no time during the current appeal has the Veteran been diagnosed with PTSD, pursuant to the application of DSM-IV, and therefore service connection for PTSD cannot be awarded.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of a present disability, there can be no valid claim) & McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).

Accordingly, the preponderance of the evidence is against this service connection claim.  The benefit-of-the-doubt rule does not apply, and the Veteran's claim for service connection for PTSD is denied.  See 38 U.S.C.A § 5107 (West 2002 & Supp. 2011).

B.  Claim to Reopen-Hearing Loss

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As indicated above, the RO declined to reopen the Veteran's claim of entitlement to service connection for hearing loss in September 2002.  The Veteran did not file a notice of disagreement as to the September 2002 RO decision and that decision therefore became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (1997).

As a result of the finality of the September 2002 RO decision, the Veteran's claim for service connection for hearing loss may now be considered on the merits only if new and material evidence has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).  Section 3.156(a) of title 38, Code of Federal Regulations provides the following definitions:  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  In making the determination of materiality, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that it must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384; see Butler v. Brown, 9 Vet. App. 167, 171 (1996).

To determine whether new and material evidence has in fact been submitted, the Board first must compare the evidence submitted since the previous final denial with evidence previously of record.  If the newly submitted evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not merely cumulative of other evidence that was then of record, it will be considered "new evidence" under 38 C.F.R. § 3.156(a).  If the evidence is in fact new, the Board will then consider whether it is also material.

In this regard, the Board notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  See id.

In this case, the evidence of record at the time of the September 2002 RO decision included the Veteran's claim, VA and private treatment records, a VA audiology examination dated July 1996, multiple statements from the Veteran, and service treatment records including the May 1960 separation examination which documented normal pure tone thresholds bilaterally except at 4000 hertz in the left ear (30 decibels).  In the July 1996 VA examination report, the examiner noted the Veteran's report of acoustic trauma due to sustained exposure to jet engine noise during his second period of military service.  The examiner conducted audiometric testing and diagnosed the Veteran with profound sensorineural hearing loss in the right ear and severe sensorineural hearing loss in the left ear.  The examiner noted "[a]s the patient's service separation hearing test indicated hearing within normal limits bilateral except at a single frequency in the left ear...it is highly unlikely that the present severe to profound hearing loss in the right ear and moderate to severe hearing loss in the left ear [are] due to military noise exposure as hearing loss resulting from that noise exposure would have been eviden[t] at the time of his service separation hearing test in May 1960."  The examiner further opined, "[t]he only other factor is the one of hereditary facts, in which his father had a hearing loss.  I do not feel that his hearing loss is from serving in the military."

In September 2002, the RO declined to reopen the Veteran's claim of entitlement to service connection for hearing loss.  The RO specifically indicated that the record "still does not show your current hearing loss was incurred in or caused by your military service."

Evidence received since the September 2002 RO decision consists of VAMC outpatient treatment records, a VA audiology examination dated May 2011, and lay statements from the Veteran and his spouse.

VA treatment records document the Veteran's continued use of hearing aids bilaterally.  See, e.g., the VA treatment record dated October 2009.  The May 2011 VA audiology examination documented a continuing diagnosis of hearing loss.  The examiner did not render an opinion as to medical nexus.

In statements dated September 2009, January 2012, and February 2012, the Veteran identified and referenced journal articles dated in February 2006 and November 2009 by authors Sharon Kujawa and M.C. Liberman in the Journal of Neuroscience.  In the February 2006 article, "Acceleration of Age-Related Hearing Loss by Early Noise Exposure:  Evidence of Misspent Youth," the authors conclude that pathologic but sublethal changes initiated by early noise exposure render the inner ears significantly more vulnerable to aging.  In the November 2009 article, "Adding Insult to Injury:  Cochlear Nerve Degeneration after 'Temporary' Noise-Induced Hearing Loss," the authors conclude that noise-induced damage to the ear has progressive consequences that are more widespread than is revealed by conventional threshold testing.

The Board initially observes that the Veteran's statements and testimony concerning in-service noise exposure are not new as such evidence is merely redundant of the contentions already of record.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  To this end, the Board notes that the Veteran's in-service noise exposure as a result of his military occupational specialty (MOS) of jet engine mechanic has already been conceded as the Veteran is currently service-connected for tinnitus.  See the rating decision dated April 1998.

Nevertheless, the Board finds that the February 2006 and September 2009 Journal of Neuroscience articles identified by the Veteran suggest that a bilateral hearing loss might potentially be traceable to noise exposure many years ago.  This evidence is new as it was not previously of record when the prior decision was made.  Further, it is material because it is supporting evidence of possible nexus with military service.

As a result, the Board finds that the February 2006 and September 2009 Journal of Neuroscience articles constitute new and material evidence.  The evidence relates to an unestablished fact necessary to substantiate the underlying claim and it raises a reasonable possibility of substantiating the claim.  Accordingly, the claim of service connection for hearing loss is reopened with the submission of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

Entitlement to service connection for PTSD is denied.

New and material evidence sufficient to reopen a claim of service connection for hearing loss has been received; to this limited extent, the appeal of this issue is granted.


REMAND

With respect to the reopened claim of entitlement to service connection for hearing loss, the Veteran contends he sustained in-service noise exposure which caused his currently diagnosed bilateral hearing loss.  In this regard, the Board notes that, generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).

As indicated above, the Veteran has identified two articles from the Journal of Neuroscience that he claims support his contentions that his currently diagnosed hearing loss can, at least in part, be traced to in-service noise exposure.  These articles have not been addressed by a VA examiner in context of the Veteran's situation.  Accordingly, the Board finds that a new VA examination is necessary to determine whether the Veteran's hearing loss is traceable to service.  On examination, the examiner should address the Veteran's in-service noise exposure, his competent report of continued symptomatology, as well as the above-referenced February 2006 and November 2009 articles from the Journal of Neuroscience.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim) and Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).

As for the pending claim of entitlement to an increased initial rating for service-connected mood disorder, the Veteran contends that his psychological symptomatology is more severe than is contemplated by the currently assigned disability rating.  To this end, the Board notes that the Veteran was last afforded a mental health VA examination in April 2010.  The Veteran has since repeatedly asserted that his service-connected mood disorder has deteriorated in recent years.  See the Veteran's statement dated March 2011 and the representative's statement dated in June 2012; see also the July 2012 Board hearing transcript.

The Board additionally observes that subsequent to the April 2010 VA examination, the Veteran underwent a VA neuropsychological evaluation in May 2010 at which time the Veteran was diagnosed with dementia.  The treating neuropsychologist noted that the Veteran "showed severe deficits across multiple areas of functioning including memory, abstract reasoning/judgment, fine motor speed, language (word-finding/naming, expression, intact reading), and complex attention (visual-spatial/auditory)."  The neuropsychologist continued, "[h]is pattern of deficits is most consistent with the early stages of Alzheimer's dementia and is consistent with his family history of Alzheimer's as well.  The patient's history of heavy daily alcohol use may also be contributing to cognitive deficits as well."  A GAF of 45 was assigned.

Thus, the evidence of record suggests that the Veteran exhibits cognitive symptomatology that is due to nonservice-connected dementia.  However, the Board is precluded from differentiating between symptomatology attributed to a service-connected disability and another disability in the absence of medical evidence that does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  The Veteran's dementia symptomatology has not yet been addressed by a VA examiner.

In consideration of the medical evidence suggesting cognitive deficits due to a nonservice-connected disability as well as the Veteran's contentions that the current state of his service-connected mood disorder is not adequately reflected by the record, the Board finds that a remand is necessary to afford the Veteran a new VA examination.  See VAOPGCPREC 11-95 (April 7, 1995); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Also, on remand, any pertinent ongoing treatment records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate releases where necessary, procure records of any treatment that the Veteran has recently received.  The Board is particularly interested in records of treatment that the Veteran may have received through the VA Nashville Healthcare System, or any other VA healthcare system or facility since July 2011.  All such available documents should be associated with the claims file.

2.  Thereafter, schedule the Veteran for a VA audiological examination to determine the nature and etiology of his hearing loss.  The claims file should be made available to and reviewed by the examiner.  All necessary studies, including audiological testing, should be performed.  Specifically, the audiologist is requested to identify auditory thresholds, in decibels, at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.

The examiner should then opine as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the currently diagnosed hearing loss had its clinical onset in service or is otherwise traceable to the Veteran's military service, to include his in-service acoustic trauma/noise exposure.  The examiner should address the Veteran's competent assertions of continued hearing problems since service and provide the medical reasons for accepting or rejecting the Veteran's statements of continuity of symptoms since service.  In rendering his/her opinion, the examiner should specifically address the February 2006 and November 2009 articles in the Journal of Neuroscience referred to above and explain why these articles do or do not support this particular Veteran's claim of a relationship to military service.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  After completing the development sought in paragraph one above, schedule the Veteran for a VA neuropsychiatric examination to determine the nature and extent of his service-connected mood disorder.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All necessary tests and studies, including appropriate neurological and psychological studies (if determined to be necessary by the examiner), should be conducted in order to identify the degree of social and occupational impairment attributable solely to the service-connected mood disorder.  The results of any such testing and studies should be included in the examination report.

The examiner should provide a detailed account of all manifestations of the service-connected mood disorder found to be present.  The examiner should distinguish between symptomatology associated with the service-connected mood disorder and that associated with the nonservice-connected dementia.  If no such differentiation is possible, the examiner should so state and provide an explanation for this conclusion.

In addition, a Global Assessment of Functioning (GAF) score should be assigned with regard to the effect of his mood disorder, along with an explanation of the number assigned to the Veteran.  Also, the examiner should opine as to the effect of this service-connected disability on the Veteran's ability to obtain and to maintain gainful employment.  A complete rationale should be given for all opinions and conclusions expressed.

4.  Thereafter, readjudicate the issues of entitlement to service connection for hearing loss and entitlement to an increased initial disability rating for service-connected mood disorder.  If any benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and an appropriate period of time for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


